Citation Nr: 0924258	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  03-34 254A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether vacatur of the remand of the Board of Veterans' 
Appeals issued on November 4, 2008, is warranted.

2.  Whether the Veteran is competent to handle funds 
disbursed by the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado.  The Veteran thereafter moved and the appeal was 
transferred to the RO in Lincoln, Nebraska.

In April 2002, the Veteran filed a VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, appointing the American Legion to represent 
him.  In May 2006 and again in September 2008, the American 
Legion indicated that the appointment by the Veteran was void 
ab initio because he was considered incompetent at the time 
he made the appointment and because there was no indication 
that the Veteran's conservator had ever contacted the 
American Legion to arrange for representation.  There is no 
indication of any alternative appointment on file.  It 
appears, therefore, that the Veteran is unrepresented.

While in July 2004 the Veteran requested a hearing, VA 
adjudication can go forward without that hearing because in 
April 1006 he withdrew his hearing request.


FINDINGS OF FACT

1.  On November 4, 2008, the Board issued a remand because it 
incorrectly questioned whether the Veteran timely perfected 
his appeal as to the RO's August 2000 decision which 
continued a finding of incompetency and therefore required 
that the Veteran be given notice of the laws and regulations 
governing perfecting an appeal. 

2.  The preponderance of the competent and credible evidence 
is clear, convincing, and leaves no doubt that the Veteran 
lacks the mental capacity to handle funds disbursed by VA.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board remand issued on 
November 4, 2008, have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).

2.  The Veteran is not competent to handle funds disbursed by 
VA.  38 U.S.C.A. §§ 501(a), 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.353 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Vacatur

On November 4, 2008, the Board issued a remand to provide the 
Veteran with a statement of the case that would provide him 
with notice of the laws and regulations governing perfecting 
an appeal to the August 2000 rating decision that confirmed 
and continued a finding of incompetency. 

Upon further a review of the record on appeal, the Board 
finds that the Veteran perfected his appeal to the August 
2000 rating decision that confirmed and continued a finding 
of incompetency.  See 38 C.F.R. §§ 20.200, 20.302(c) (2008) 
(an appeal requires a notice of disagreement and a timely 
filed substantive appeal after issuance of a statement of the 
case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision").  
Accordingly, a remand was not required to provide the Veteran 
with notice of the laws and regulations governing perfecting 
an appeal.  38 C.F.R. §§ 19.9, 19.29, 19.31 (2008); Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  The Board's November 4, 
2008, remand was issued because the Board incorrectly 
concluded that the Veteran may not have timely perfected his 
appeal to the RO's finding of incompetency and therefore 
required notice of the laws and regulations governing 
perfecting an appeal.  In order to ensure due process, the 
Board has decided to vacate our November 4, 2008, remand.

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims (Court).  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2008).  The merits of the 
issue set forth above are considered de novo in the decision 
below.

The Competency Claim

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Moreover, written notice provided in July 2003 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the benefit sought on 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The failure to provide notice of the type of evidence 
necessary to establish an effective date for the benefit 
sought on appeal is harmless because for the reasons 
explained below the appeal is being denied and therefore this 
question is moot.  Moreover, while § 5103(a) notice was not 
provided prior to the adjudication of the claim, providing 
this notice in July 2003 followed by a readjudication of the 
claim in the September 2003 statement of the case "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's files all identified and available post-service 
medical records.  The record also shows that the Veteran was 
afforded VA field examinations in August 2000 and July 2003 
and VA examinations in August 2003 and November 2005.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinions obtained in this case are more than 
adequate.  The field examinations included interviews of the 
Veteran and his fiduciary as well as a review of his 
finances.  The VA examination included mental status 
evaluations as well as a full review of the claims file, 
which included VA and non-VA treatment records, the field 
examination reports, and statements from the Veteran.  All 
four examination reports provided a rationale for the 
opinions provided and, with respect to the VA examinations, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Further, with respect to last VA examination now being over 
three years old, there is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected schizophrenia since he was last 
examined, which would suggest that his level of competency 
has changed.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
November 2008 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.

The Board notes that the record shows that the Veteran has 
been receiving Social Security Administration (SSA) 
disability benefits (SSDI) since September 1981 and copies of 
these records are not found in the claim's files.  If this 
were a claim for service connection or an increased 
evaluation, the Board would typically return the matter to 
the RO to obtain the SSA disability records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  However, in the present case, it is 
impossible for the Board to conceive of a situation where SSA 
records which support a finding of incompetency by the SSA 
would be relevant in establishing a claim of competency 
before VA.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence").  

First, as noted, the Veteran was awarded SSDI in 1981.  Any 
records from that period would shed no light as to whether 
the Veteran is currently competent for VA purposes.  Second, 
a review of the record on appeal shows that the SSA, like VA, 
has found the Veteran to be incompetent to handle the 
disbursement of his disability funds.  In any event, not only 
are decisions of the SSA not binding on VA but, as noted 
above, the Veteran has been provided four much more recent 
examinations by VA in connection with the current appeal and 
all four examiners opined that he remains incompetent.  See 
Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the fact that 
SSA has ruled that a Veteran is disabled, under SSA law, does 
not establish, in and of itself, that the Veteran is 
permanently and totally disabled for purposes according to 
the laws and regulations governing VA).  Finally, it appears 
that VA has already obtained and associated with the record 
all treatment records generated during the pendency of the 
appeal.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(the "'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim").  Therefore, the Board finds that 
adjudication of his claim may go forward without these 
records because they are not "relevant" to the current 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's files.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Competency

The record reflects that an April 1987 rating decision found 
the Veteran to be 100 percent disabled due to his service 
connected paranoid schizophrenic reaction.  A September 1993 
rating decision found the Veteran's psychiatric disorder to 
be permanently and totally disabled.  And, since a July 1996 
rating decision, the Veteran has been found to be incompetent 
to handle funds disbursed by VA. 

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d).

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations as to incompetency should be based 
upon all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

Here, the record on appeal shows that the Veteran was 
afforded VA field examinations in August 2000 and July 2003 
as well as VA examinations in August 2003 and November 2005.  
Moreover, all these examiners after an examination of the 
claimant and a review of the record on appeal, were uniform 
in finding that the claimant was not competent to handle the 
disbursement of VA benefits.  These medical opinions are not 
contradicted by any other medical evidence of record.  Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

Specifically, the August 2000 VA field examiner noted that 
the Veteran was living at Park Forest Nursing Home, was 
oriented, but a little confused about different issues, and 
knew the sources of his income as well as handled $50.00 a 
month.  It was also opined that the Veteran did not know his 
expenses, did not have the ability to handle money without 
supervision, needed outside assistance to pay his bills, was 
not capable of gainful employment, and was incompetent.  

Likewise, the July 2003 VA field examiner noted that the 
Veteran continued to live at Park Forest Nursing Home, could 
perform activities of daily living, and his disabilities 
include paranoid schizophrenia.  On examination, while he was 
oriented, his speech was clear, and he was dressed neatly, 
his memory was poor.  Thereafter, it was noted that while the 
Veteran is allowed to handle $1.00 a day to buy pops, he does 
not know the sources or amount of his income or his expenses.  
It was also opined that the Veteran did not have the ability 
to handle money without supervision, he needed outside 
assistance to pay his bills, establishment of a fiduciary was 
necessary, he was not capable of gainful employment, and he 
was incompetent.  It was concluded that the Veteran was in a 
very fragile mental state and is not competent to handle VA 
funds.

Similarly, the August 2003 VA examiner reported that the 
Veteran had a long history of schizophrenia, had lived for 
the last three and a half years at the Park Forest Care 
Center, a supervised living condition, without permission to 
see his wife, was last hospitalized in 1997 secondary to a 
suicide attempt, and had little insight into his condition.  
It was also noted that, while the Veteran knows he is 
responsible for the rent currently being paid by VA to Park 
Forest Care Center, he had no idea how much it would cost him 
per month to live outside the home.  The examiner also opined 
that the Veteran, as seen from the claim's files, had proven 
himself to be unable to live alone secondary to not taking 
his medication, aggressive behavior, manipulativeness, and 
abusiveness.  Furthermore, on examination, his mood was bland 
and his affect was restricted and almost flat.  Lastly, it 
was noted that the Veteran continues to be delusional, show 
little insight, and does not appear competent.  His Global 
Assessment of Functioning (GAF) score was 38.  [GAF scores of 
between 31 and 40 suggest that his psychiatric disability is 
manifested by "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several area, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)".  AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994).] 

Lastly, at the November 2005 VA examination, it was opined 
that the Veteran's medical history shows he has severe to 
profound impairment in activities of daily living.  On 
examination, his grooming was adequate, he did not exhibit 
bizarre behaviors, eye contact was good, he was oriented 
attention and concentration were good, his fund of knowledge 
and abstract ability were intact, and he had neither 
homicidal or suicidal ideation.  On the other hand, his 
speech was bland, he exhibited a formal thought process 
disorder with fixed delusions, and his affect was flat.  His 
GAF score was 36.  His diagnoses included paranoid 
schizophrenia. Thereafter, the examiner opined that he 
continued to support the opinion that the Veteran is not 
competent to manage VA funds due to his paranoid 
schizophrenia and the co-factor effect of his personality 
disorder.

Furthermore, while the Veteran is claiming he is competent, 
the Board finds more credible the four medical opinions 
obtained in connection with the appeal than his lay 
statements because the claimant has no medical training and 
the VA opinions were provided by experts in the filed of 
psychiatric disorders and only after a review of the record 
on appeal and/or an examination of the claimant.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).

A careful review of all of the evidence of record leaves no 
doubt that the Veteran is currently incapable of personally 
handling his VA benefits.  While VA examiners noted that he 
was oriented and the November 2005 VA examiner also opined 
that his grooming was adequate, he did not exhibit bizarre 
behaviors, eye contact was good, was oriented attention and 
concentration were good, his fund of knowledge and abstract 
ability were intact, and he had neither homicidal or suicidal 
ideation, that same examiner also opined that he had fixed 
shared delusions.  Moreover, all the VA examiners opined that 
he was not competent to hand VA funds.  For these reasons, 
the Board concludes that the medical evidence is clear and 
convincing, and leaves no doubt as to the Veteran's 
incompetency.  As such, the incompetency finding should 
stand.

Since the evidence is clearly and convincingly against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

The Board's November 4, 2008, remand is hereby vacated.

Inasmuch as the Veteran is incompetent to handle funds 
disbursed by VA, the benefit sought on appeal is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


